Citation Nr: 0823063	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  99-14 072	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to service connection for arthritis of 
multiple joints (other than the ankle joints).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1950 to December 1954 and from February 1961 to 
February 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection for 
an acquired psychiatric disorder (nervous condition).  That 
rating decision also adjudicated eight other claims, none of 
which are currently on appeal, as they since either have been 
granted by the RO or adjudicated by the Board.  

In October 2005, the Board remanded the claims for a 
psychiatric disorder and multiple-joint arthritis for 
additional evidentiary development.  But records developed as 
a result of that remand revealed the veteran also may have 
been receiving Social Security Administration (SSA) benefits.  
And since these additional records were not in his claims 
file, the Board again remanded the claims in November 2006 to 
obtain these additional records.  The file has since been 
returned to the Board for adjudication of these two remaining 
claims.

A June 2006 RO (Appeals Management Center (AMC)) decision 
granted service connection for degenerative joint disease, 
i.e., arthritis of the ankles, so the veteran's claim for 
generalized, multiple-joint arthritis now only concerns other 
areas of his body.  The Board is again remanding this claim 
to the RO via the AMC.  However, the Board is going ahead and 
deciding the claim for an acquired psychiatric disorder.

There is one final preliminary point worth mentioning.  In 
June 2007 the AMC issued a rating decision determining the 
veteran is incompetent to handle the disbursement of his VA 
benefits because of his dementia, which is not a 
service-connected disability.


FINDING OF FACT

The veteran's psychiatric symptoms are the result of his 
dementia, a condition that first manifested many years after 
his military service ended and which has not been linked by 
competent medical evidence to his military service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
April 2004, October 2005, March 2006, and December 2006.  
These letters informed him of the evidence required to 
substantiate his claim, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  He was 
also asked to submit relevant evidence and/or information in 
his personal possession.  And as for the Dingess 
requirements, since the Board is denying his claim for 
service connection, the downstream disability rating and 
effective date elements of this claim are ultimately moot.  
So not providing notice concerning these downstream elements 
of the claim is nonprejudicial, i.e., harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant 
medical and other records he and his representative 
identified as pertinent to the claim, including both VA and 
private treatment records.  The Board remanded the case in 
November 2006 to obtain possible records from SSA.  But that 
agency recently indicated that they had no records pertaining 
to the veteran because he had never filed a claim.  The 
veteran was also examined by VA on several occasions to 
determine whether his psychiatric disorder is related to 
service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Merits of the Claim

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he has a psychiatric disorder 
manifested by anxiety and insomnia which first became 
manifest while on active duty in Korea.  However, the medical 
evidence shows that his psychiatric symptoms are related to a 
diagnosis of dementia - a condition which first developed 
many years after service and has not been linked by competent 
medical evidence to his military service.

The veteran's service medical records make no reference to a 
chronic psychiatric disorder.  His separation examination 
report notes that he was treated for unspecified "nervous 
trouble" in 1952 with no complications and no residuals.  
However, a psychiatric evaluation at the time of his 
separation from active duty was normal.  Thus, in the absence 
of evidence of a chronic psychiatric disorder in service, the 
service medical records provide highly probative evidence 
against the claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

Medical records developed after service also provide evidence 
against the claim.  The veteran first sought psychiatric help 
in 1992 shortly after his wife had died.  An April 1992 
treatment record notes that the veteran was suffering from a 
"grief reaction" due to his wife's death on New Year's Eve.  
Since none of these records mentions the veteran's military 
service as a factor in his psychiatric complaints, they 
provide additional evidence against the claim.  

In connection with his claim for service connection, the 
veteran was afforded several VA compensation examinations.  
At a June 1996 VA examination, the examiner concluded that 
the veteran had a long history of generalized anxiety 
disorder.  At a July 1998 VA examination, a different 
examiner concluded that the veteran had features of 
generalized anxiety disorder.  However, since neither 
examiner attributed the veteran's anxiety to his period of 
military service, neither report supports the veteran's 
claim.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Also, the fact that that the veteran's anxiety was 
first reported 26 years after he retired from active duty 
provides compelling evidence against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

The only medical evidence which appears to attribute the 
veteran's anxiety to service is a September 2000 VA 
examination report.  In that report, the VA examiner recorded 
the veteran's complaints of nervousness, jumpiness, and poor 
sleep since his service in Korea.  The examiner noted that 
post-traumatic stress disorder (PTSD) had never been 
diagnosed because there had been no specific encounter 
involving a severe traumatic event to justify the diagnosis.  
However, following a mental status examination, the examiner 
concluded that the veteran's "entire Korea exposure appears 
to have been the trauma leading to his chronic anxious state, 
which resembles post traumatic stress disorder."

It is unclear from this report whether the VA examiner 
attributed the veteran's psychiatric symptoms to a diagnosis 
of PTSD.  But in any event, this is not an issue on appeal  
In this regard, the July 1997 rating decision specifically 
denied the veteran's claim for service connection for PTSD, 
which the veteran did not appeal.  Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) (holding that a newly diagnosed 
disorder, even if medically related to a previously diagnosed 
disorder, is not the same claim for jurisdictional purposes 
when it has not been previously considered).  Thus, 
attributing the veteran's symptoms to a diagnosis of PTSD due 
to stressors while on active duty provides no basis to award 
service connection for a psychiatric disorder.

In any event, even assuming for the sake of argument that the 
VA examiner was attributing the veteran's symptoms to a 
psychiatric disorder other than PTSD, the examiner appears to 
base his opinion on a history provided by the veteran rather 
than an objective review of the claims file.  In fact, there 
is no indication that the examiner reviewed the claims file, 
as he made no reference to such a review in his report and 
failed to mention the fact that the veteran went a number of 
years after service without any psychiatric complaints or 
treatment.  The Board thus concludes that the VA examiner did 
not review the veteran's claims file, thereby significantly 
limiting the probative value of this opinion.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician had reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  

In contrast, an April 2006 VA examination report notes that 
the examiner did indeed review the entire claims file, 
interviewed both the veteran and his wife, and conducted a 
mental status examination.  Thereafter, the examiner 
concluded that the veteran apparently suffers from dementia, 
as he was unable to recall basic facts about his life and 
needed his wife's assistance in answering basic questions.  
It was also noted that his brother was in a nursing home 
because of Alzheimer's disease or some other form of 
dementia.  The examiner concluded that the only psychiatric 
diagnosis was dementia, not otherwise specified, which 
accounts for the veteran's symptoms of sleep disturbance, 
impaired concentration and memory, episodes of anxiety and 
mental confusion, and episodes of psychosis.  

The Board places greater probative value on this opinion 
which attributes the veteran's psychiatric symptoms to a 
diagnosis of dementia, as it was based on a review of the 
claims file, objective clinical evaluation, and is consistent 
with the evidence of record.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).

Thus, the overall medical evidence does not support the 
veteran's claim, since the veteran's dementia first became 
manifest many years after service and has not been linked by 
competent medical evidence to service.  In addition to the 
medical evidence, the Board has also considered 
lay statements provided by the veteran and his wife, 
including their testimony presented at a hearing held in 
August 2000.  While they may well believe that his 
psychiatric symptoms are related to service, as laypersons 
without any medical training and expertise, the veteran and 
his wife are simply not qualified to render a medical opinion 
concerning the diagnosis or etiology of a psychiatric 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
The veteran is competent to comment on symptoms (e.g., 
anxiety, sleep disturbance, hyperarousal) he may have 
personally experienced, but not the cause of them, and in 
particular whether they are related to service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal of this claim is denied.


ORDER

The claim for service connection for a psychiatric disorder 
is denied.


REMAND

The RO denied the veteran's claim of entitlement to service 
connection for arthritis of multiple joints - other than the 
ankle joints, for which service connection has already been 
awarded.  The RO denied the claim on a direct basis, pointing 
out that the arthritis in his joints was first diagnosed many 
years after service.  

In an Informal Hearing Presentation, however, the veteran 
claimed that the arthritis in his feet and knees is due to or 
at least aggravated by the service-connected arthritis in his 
ankle joints.  See C.F.R. § 3.310 (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, 
such veteran shall be compensated for the degree of 
disability, but only that degree over and above the degree of 
disability existing prior to the aggravation).  

The RO, however, as yet to consider this new theory of 
entitlement, nor has the veteran been afforded a VA 
examination to determine whether the arthritis in his other 
joints is proximately due to, the result of, or chronically 
aggravated by the service-connected arthritis in his ankles.  
A VA examination is therefore required to address this issue.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
arthritis he may have in any joints other 
than his ankles.  His claims file should 
be made available to the examiner for 
review of the pertinent medical and other 
history, and all necessary diagnostic 
testing and evaluation should be 
conducted.  Following an examination of 
the veteran and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
arthritis in his various joints is 
somehow related to his already service-
connected arthritis in his ankle joints 
(that is, either proximately due to, the 
result of, or permanently aggravated by 
this condition).

Explain to the designated examiner that 
the term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  If it is 
determined that arthritis in any joint 
was not caused but aggravated by the 
arthritis in his ankle joints, the 
examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the 
aggravation.

2.  Then readjudicate the claim for 
multiple-joint arthritis in light of the 
additional evidence.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


